Case 1:21-cr-00075-VEC Document 34 Filed 09/15/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

er a xX
UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER
~V~ OF FORFEITURE/
: MONEY JUDGMENT
STEFAN HE QIN,
21 Cr, 75 (VEC)
Defendant,
ja mmm mmr mmm meer mmm mmm mmm x

WHEREAS, on or about February 4, 2021, STEFAN HE QIN (the “Defendant”),
was charged in a one-count Information, 21 Cr, 75 (VEC) (the “Information”), with securities
fraud, in violation of Title 15, United States Code, Sections 78j(b) and 78ff, and Title 17, Code of
Federal Regulations, Section 240.10b-5 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One of the
Information, seeking forfeiture to the United States, pursuant to Title 18, United States Code,
Section 981(a)(1)(C) and Title 28, United States Code, Section 2461, of any and all property, real
and personal, that constitutes or is derived from proceeds traceable to the commission of the
offense charged in Count One of the Information;

WHEREAS, on or about February 4, 2021, the Defendant pled guilty to Count One
of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to
forfeit, to the United States any and all property, real and personal, that constitutes or is derived
from proceeds traceable to the commission of the offense charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the

amount of $54,793,532. 14 in United States currency representing the amount of proceeds traceable

 
Case 1:21-cr-00075-VEC Document 34 Filed 09/15/21 Page 2 of 4

to the offense charged in Count One of the Information that the Defendant personally obtained;
and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence.

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Audrey Strauss, United States Attorney, Assistant United States
Attorney, Daniel Tracer, of counsel, and the Defendant, and his counsel, Sean Hecker, Esq. and
Shawn G. Crowley, Esq., that:

I. As a result of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $54,793,532.14 in United States
currency (the “Money Judgment”), representing the amount of proceeds traceable to the offense
charged in Count One of the Information that the Defendant personally obtained, shall be entered
against the Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, STEFAN
HE QIN, and shall be deemed part of the sentence of the Defendant, and shall be included in the
judgment of conviction therewith.

3, All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable, in this instance, to United States Customs
and Border Protection, and delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One

 

 
Case 1:21-cr-00075-VEC Document 34 Filed 09/15/21 Page 3 of 4

St. Andrew’s Plaza, New York, New York 10007 and shall indicate the Defendant’s name and
case number.

4. Upon entry of this Consent Preliminary Order of Forfeiture/Money
Judgment, and pursuant to Title 21, United States Code, Section 853, United States Customs and
Border Protection, or its designee the Office of Fines, Penalties, and Forfeiture shall be authorized
to deposit the payment on the Money Judgment in the Treasury Assets Forfeiture Fund, and the
United States shall have clear title to such forfeited property,

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6, Pursuant to Rule 32,2(b)(3) of the Federal Rules of Criminal Procedure, the
United States Attorney’s Office is authorized to conduct any discovery needed to identify, locate
or dispose of forfeitable property, including depositions, interrogatories, requests for production
of documents and the issuance of subpoenas.

7. The Court shall retain jurisdiction to enforce this Consent Preliminary Order
of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rules of Criminal Procedure.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
Case 1:21-cr-00075-VEC Document 34 Filed 09/15/21 Page 4 of 4

8. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

wy: LLL Le

DANIEL TRACER
Assistant United States Attorney

One St. Andrew’s Plaza
New York, NY 10007
(212) 637-2329

STEFAN HE QIN
By: Lf

 

STEFAN HE QIN

   

we ene
tt ET gant

By: A gg

 

SEAN HECKER, ESQ.
SHAWN G. CROWLEY, ESQ.
Attorneys for Defendant
Kaplan Hecker & Fink LLP
350 Fifth Avenue, Suite 7110
New York, New York 10118

SO ORDERED:

NiQely Cg

 

HONORABLE VALBRIE E. CAPRONI
UNITED STATES DISTRICT JUDGE

 

 

GAS. U4
DATE
